Case 1:19-cr-00514-RM Document1 Filed 12/12/19 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

. S/4f- xyY>
Criminal Case No. 19-cf- 5 4 K
UNITED STATES OF AMERICA,

Plaintiff,

Vv.

1. GLENN BEACH, and
2. CATHERINE BEACH,

Defendants.

 

INFORMATION

 

The United States Attorney charges:
COUNT 1

1. At all times relevant to the Information, Gracewood Home Health Agency
LLC was a Colorado limited liability company owned and operated by defendants
GLENN BEACH and CATHERINE BEACH.

2. At all times relevant to the Information, Joseph Prince was an employee of
the Department of Veterans Affairs.

3. On or about May 31, 2018, in the State and District of Colorado,
defendants GLENN BEACH and CATHERINE BEACH did directly and indirectly give,
offer, and promise a thing of value, that is, the payment of money in the amount of

$122,472 to public official Joseph Prince, otherwise than as provided by law for the

 
 

‘Case 1:19-cr-00514-RM Document1 Filed 12/12/19 USDC Colorado Page 2 of 2

 

proper discharge of official duties, for and because of an official act performed and to be
performed by such official, that is the recommendation, referral, or direction that SB
beneficiaries and SB beneficiary caregivers use Gracewood Home Health Agency LLC
in connection with home health services, and for submitting claims to the VA for such

services, in violation of Title 18, United States Code, Sections 201(c)(1)(A) and 2.

DATED this 12th day of December, 2019.

JASON R. DUNN
United States Attorney

By: te Kbp~——

Anna K. Edgar

Assistant United States Attorney
United States Attorney’s Office
1801 California Street, Suite 71600
Denver, Colorado 80202
Telephone: (303) 454-0100

Fax: (303) 454-0409

E-mail: Anna.Edgar@usdoj.gov
Attorney for the United States

 
